Citation Nr: 1819520	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for tinea cruris. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1964 to January 1966 including service in the Republic of Vietnam.

This current appeal comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection and a non-compensable rating for tinea cruris, effective May 7, 2007.

The Vetearn testified at a Board video conference hearing in February 2018; a transcript is available in the record.


FINDING OF FACT

The Veteran's tinea cruris did not affect at least 5 percent, but less than 20 percent, of his entire body, or at least 5 percent, but less than 20 percent, of the exposed area; nor did it require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial increased rating above non-compensable for tinea cruris have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Codes 7806-7813 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran is challenging the initial evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Accordingly, no further duty to notify was applicable once service connection had been granted.

Neither the Veteran nor his representative raised any issues with the duty to to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Initial Increased Rating for Tinea Cruris

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information, lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has a non-compensable rating for tinea cruris effective May 7, 2007. He appealed for an increased rating in January 2014. The Veteran is rated under Diagnostic Code 7806-7813.

Diagnostic Code 7813, dermatophytosis (which includes tinea cruris), instructs the evaluator to rate in accordance with the predominant disability. In this case it is dermatitis, rated under Diagnostic Code 7806. 38 C.F.R. § 4.118, Diagnostic Code 7806, 7813.

Under Diagnostic Code 7806, a non-compensable evaluation is warranted when less than five percent of the entire body or less than five percent of the exposed areas are affected; and no more than topical therapy was required during the past 12-month period.

A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.

A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent disability rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.

During the pendency of the Veteran's appeal for service connection for tinea curis, the Veteran was examined in October 2010.  A VA physician noted the history of skin disorders in the groin area for many years, manifesting as itch, intertrigo, lichen simplex chonricus, and chronic wetness, the latter associated with urinary dysfunction and prostatitis.  On examination of the groin area, the physician noted no findings on the right side but occasional skin flaking on the left side.  The affected total body surface was approximately 2 percent with minimal involvement of the groin. The physician offered three possible diagnoses, one of which was tinea cruris. 

After further development of the etiology of the skin disorder, in November 2013, the RO granted service connection for tinea cruris of the inguinal area and assigned a noncompensable rating, effective the date of receipt of claim on May 7, 2007.  The RO based the rating on the results of the October 2010 examination and subsequent VA outpatient treatment records that showed that the disorder affected less than 5 percent of the exposed areas and was treated with topical, not systemic  therapy.  

In a January 2014 notice of disagreement, the Veteran reported that his disorder was not improved with the use of ointment and powder.  He reported that the itching and irritation required washing two or three times daily and changing undergarments due to the medication. 

The Veteran was seen for a dermatology appointment at a VA hospital in Detroit in April 2014. He reported irritation caused by scrotal itch and told the examiner that he did not feel as if his current medication worked. He was given a different medication as the examiner noticed the affected area was flared. The Veteran denied having rashes elsewhere on his body.

In June 2014 the Veteran was seen again for a dermatology appointment. In this exam it was noted that his "symptoms are under good control." The Veteran continued to report that his medication still did not work.

In February 2015 the Veteran returned for a dermatology exam for another issue. However, it was noted that his tinea cruris symptoms were well controlled on that day.

A September 2015 examination noted that the Veteran's groin was "clear." It also stated that his medicine was working, and that previously a salve ointment was used, and it helped to manage symptoms.

The February 2016 examination reiterated the previous exam regarding the salve; it also noted the groin as "clear" and even marked that the groin had improved.

A September 2016 exam noted the groin as "clear," with depigmented patches but without scale or eczematous rash. Once again the groin was marked as improved.

In September 2017 the examiner recorded that his medication was helping reduce the itching considerably, and that his groin was "clear." He reported no additional rashes, and his condition was noted as improved.

A video conference hearing was held in February 2018 by the undersigned. At the hearing, the Veteran testified that he puts his medicinal cream on twice daily to stop itching, that he sees the doctor about every two months, that the cream stains his underwear, and that he washes it off prior to intercourse. He says that sometimes when he applies the cream his skin still itches, but he did not specify how often this occurs. He also stated that he changes his underwear each time he puts the cream on because the cream stains. When asked if his condition has worsened since the last examination in 2010, he said "it's about the same." The Veteran also stated that the itch has not spread. He currently does not take any oral medication for his tinea cruris.

III. Analysis

The Veteran has not shown any symptoms or treatments that warrant a rating higher than zero percent for his tinea cruris. The evidence demonstrates that symptoms have remained the same during the appeal period, and that the medication is actually helping. Additionally the Veteran stated his condition has not become worse. While there are some discomfort and inconveniences noted in his testimony those issues do not warrant a compensable rating.  Although the Veteran reported embarrassment and discomfort when appearing in public as a minister, the outpatient records over many years show that the disorder is often "clear" and that the medication is partially effective.  The Veteran was advised during the hearing that he may pursue a claim for a clothing allowance for the damage to his undergarments.   

The Veteran is denied a rating of 10 percent for the following reasons. A rating of 10 percent requires that tinea cruris either covers the body or the exposed area by at least 5 percent. Or, there must be evidence that more than topical treatment has been used for up to six weeks within the past twelve months. None of the dermatology reports or statements by the Veteran show there is more than 5 percent coverage of the body or exposed are, or that treatment has been more than topical. Doctors continue to prescribe a topical ointment exclusively, and the Veteran himself stated the exposed area has not increased.

Symptomatic and treatment increases required for a grant of 30 percent or 60 percent disabling are not present; likewise increases to 30 percent or 60 percent are denied. The records reflects only topical treatment to date, and there is no evidence that the exposed area or body is affected between 20 and 40 percent for an increased evaluation to 30 percent, nor are those areas affected by over 40 percent, qualifying the Veteran for a 60 percent evaluation. Based on a review of the record, and the Veteran's testimony an increase for an evaluation greater than non-compensable is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial increased evaluation, higher than non-compensable, is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


